 Case 2:21-cv-11102-NGE-APP ECF No. 1, PageID.1 Filed 05/13/21 Page 1 of 8




               UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


United States of America,

                Plaintiff,        Civil No.
v.                                Honorable

2019 Dodge Charger
4D SRT Hellcat,
VIN 2C3CDXL91KH653718,

               Defendant in Rem.
_______________________________________________/

                 COMPLAINT FOR FORFEITURE

     NOW COMES Plaintiff, the United States of America, by and

through Saima S. Mohsin, Acting United States Attorney for the

Eastern District of Michigan, and Michael El-Zein, Assistant United

States Attorney, and for its Complaint for Forfeiture states:

                   JURISDICTION AND VENUE

     1.    This is an in rem civil forfeiture action pursuant to 21 U.S.C.

§ 853.

     2.    This Court has original jurisdiction over this proceeding

pursuant to 28 U.S.C. § 1345 because this action is being commenced by

                                    1
 Case 2:21-cv-11102-NGE-APP ECF No. 1, PageID.2 Filed 05/13/21 Page 2 of 8




the United States of America as Plaintiff.

     3.     This Court has jurisdiction over this forfeiture action

pursuant to 28 U.S.C. § 1355(b)(1)(A) because the acts giving rise to the

forfeiture occurred in the Eastern District of Michigan.

     4.     Venue is proper before this Court pursuant to 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events or omissions giving

rise to the Plaintiff=s claims occurred in the Eastern District of

Michigan.

     5.     Venue is also proper before this Court pursuant to 28 U.S.C.

§ 1395(a), (b), and (c) because the action accrued and the Defendant in

rem was seized and remains in the Eastern District of Michigan.

     6.     The Defendant in rem is a 2019 Dodge Charger

4D SRT Hellcat, VIN 2C3CDXL91KH653718 (“Defendant Vehicle”).

               UNDERLYING CRIMINAL STATUTES

     7.     21 U.S.C. § 841(a)(1) prohibits the manufacture,

distribution, or dispensation, or possession with intent to manufacture,

distribute, or dispense, a controlled substance.

     8.     21 U.S.C. § 846 prohibits the attempt, or conspiracy to

commit, inter alia, an offense under 21 U.S.C. § 841(a)(1).
                                     2
 Case 2:21-cv-11102-NGE-APP ECF No. 1, PageID.3 Filed 05/13/21 Page 3 of 8




                  CIVIL FORFEITURE STATUTE

     9.    21 U.S.C. § 881 governs the civil forfeiture of property which

constitutes or is derived from the proceeds of controlled substance

crimes, or which was used or intended to be used to facilitate such

crimes:

     The following shall be subject to forfeiture to the United
     States and no property right shall exist in them . . . All
     conveyances, including aircraft, vehicles, or vessels, which
     are used, or are intended for use, to transport, or in any
     manner to facilitate the transportation, sale, receipt,
     possession, or concealment of [controlled substances].

21 U.S.C. § 881(a)(6).

                     GENERAL ALLEGATIONS

     10.   In July 2020 the Detroit Police Department (“DPD”) advised

the Drug Enforcement Administration that an individual named

Reginald Louis Williams was a known member of the street gang Across

the Bridge (“ATB”), which was involved with drug trafficking,

carjacking, homicide, and other criminal activities. Williams and other

gang members were distributing marijuana, pills, and other unknown

narcotics throughout the 10th Precinct.

     11.   On August 3, 2020, DPD observed a 2019 Dodge Charger

                                    3
 Case 2:21-cv-11102-NGE-APP ECF No. 1, PageID.4 Filed 05/13/21 Page 4 of 8




being operated at a high rate of speed. A DPD query of a law

enforcement database revealed that the vehicle was registered to

Shontae Lakeisha Rodriguez.

     12.     Officers followed the vehicle as it stopped at an Exxon gas

station, and observed the driver, Yousseff Balewei, a known associate of

ATB, exit the vehicle and enter the gas station. Officers approached the

vehicle and ordered the passenger, later identified as James Henderson,

to exit the vehicle. Henderson is also a known associate of ATB. An

officer observed a Glock 27 pistol in the door handle of the passenger-

side door.

     13.     A search of the vehicle by DPD and DEA discovered phones,

prescription drugs, pill bottles found in the middle compartment, and a

second firearm, a Glock 23 .40 caliber pistol, located on the driver’s side

floorboard. Henderson was also found to have $4,011 U.S. Currency and

assorted jewelry valued at $87,000 on his person.

     14.     DEA arrested both Henderson and Balewei, and the

Defendant Vehicle was impounded.

     15.     A DEA agent contacted Shontae Lakeisha Rodriguez about

the vehicle, and during a subsequent interview, Rodriguez told the
                                     4
 Case 2:21-cv-11102-NGE-APP ECF No. 1, PageID.5 Filed 05/13/21 Page 5 of 8




agent that Balewei was her friend and she had lent him the Defendant

Vehicle. When the agent asked Rodriguez when she purchased the

vehicle, how much she paid, and where she purchased it, Rodriguez said

she did not know, leading the agent to conclude that Rodriguez was only

a straw purchaser of the Defendant Vehicle, and Balewei was the true

owner. During this simple line of questioning, Rodriguez became

nervous, started stuttering her words, and advised that she would have

her attorney call to discuss the matter further.

     16.   Agents are aware through training and experience that a

straw purchase is common among drug traffickers who are trying to

purchase high end assets with cash, but don’t have the legitimate

income to otherwise prove where the payment for the asset derived from

(in this scenario, suspected drug proceeds) and want to conceal the true

owner and source of the funds.

     17.   The Defendant Vehicle was purchased for $25,150 on July 6,

2020. Rodriguez did not file income taxes with the state of Michigan in

2018. In 2019, she claimed an adjusted gross income of $14,998.

     18.   As a result, the Defendant Vehicle is forfeitable to the

United States pursuant to 21 U.S.C. § 853.
                                    5
 Case 2:21-cv-11102-NGE-APP ECF No. 1, PageID.6 Filed 05/13/21 Page 6 of 8




                  COMPANION CRIMINAL CASE

     19.   There is a companion criminal case in the Eastern District of

Michigan, United States v. James Henderson, et al., Case No. 20-cr-

20351, Michelson, J.

                        CLAIM FOR RELIEF

     20.   Plaintiff realleges and incorporates by reference each and

every allegation contained in paragraphs 1 through 19 above, including

any subparagraphs thereunder.

     21.   The Defendant in rem was used to facilitate violations of 18

U.S.C. §§ 841 and 846 and is therefore subject to federal forfeiture

pursuant to 21 U.S.C. § 881.

                            CONCLUSION

     Plaintiff, the United States of America, respectfully requests that

a warrant for the arrest of the Defendant in rem be issued; that due

notice be given to all interested parties to appear and show cause why

the forfeiture should not be decreed; that judgment be entered declaring

the aforementioned Defendant in rem condemned and forfeited to the

United States of America for disposition according to law; and that the

United States of America be granted such other and further relief as
                                    6
 Case 2:21-cv-11102-NGE-APP ECF No. 1, PageID.7 Filed 05/13/21 Page 7 of 8




this Court may deem just and proper, together with the costs and

disbursements of this action.

                                  Respectfully submitted,

                                  Saima S. Mohsin
                                  Acting United States Attorney

                                  s/MICHAEL EL-ZEIN
                                  MICHAEL EL-ZEIN
                                  Assistant United States Attorney
                                  211 W. Fort Street, Ste. 2001
                                  Detroit, MI 48226
                                  (313) 226-9770
                                  michael.el-zein@usdoj.gov
                                  P79182
Dated: March 13, 2021




                                    7
 Case 2:21-cv-11102-NGE-APP ECF No. 1, PageID.8 Filed 05/13/21 Page 8 of 8




                           VERIFICATION

     I, Kenneth J. Meier, state that I am a Special Agent with the U.S.

Drug Enforcement Administration. I have read the foregoing

Complaint for Forfeiture and declare under penalty of perjury that the

facts contained therein are true and correct based upon knowledge

possessed by me and/or upon information received from other law

enforcement officers.



                            __________________________________
                            Kenneth J. Meier, Special Agent
                            U.S. Drug Enforcement Administration

Dated:




                                    8
